The opinion of the Court was delivered by
Bermudez, C. J.
The plaintiffs allege that on the 15th of August, 1836, Antoine Bruno, as the duly constituted agent of Miss Estelle Fon-tenelle, as per power of attorney dated 21st July of the same year, sold unto J. B. Derbes, whose heirs and representatives they claim to be, certain real estate described in their petition; that their author has *928never disposed of said land, which is now in the possession of the defendants, who are twelve in number, and they pray to be recognized as owners of that property, contradictorily with the defendants.
The defendants answer, that they have acquired the real estate in question, after cantlement, at different dates in August, October, December, 1870, and January, 1871, from Alcibiades DeBlanc, as the duly constituted agent of said same Miss Estelle Fontenelle, as per power of attorney dated 27th June, 1870. As a matter of precaution, they called Miss Estelle Fontenelle in warranty. She has appeared pleading special defenses, among which, one of “ knowledge and consent ” on the part of plaintiffs, which is set up as tantamount to a ratification by them of the sales made by her agent to the defendants of the real estate in dispute by receiving the proceeds.
The plaintiffs have offered in proof the authentic act of sale to J. B. Derbes by Bruno, agent of Estelle Fontenelle, on the 15th August, 1836, to which the power of attorney is said to be annexed. The certificate attached to the copy in evidence shows that the act was properly recorded on the 28th of April, 1874, in the office of the parish recorder of the parish in which the property sold is situated.
The defendants have each and all offered in evidence the acts of sale made to them by DeBlanc in August, October, and December, 1870, and in January, 1871, as also the power of attorney given him by Miss Estelle Fontenelle on the 27th of June, 1870. To those acts are severally attached certificates showing the registry of each and all of them in 1870 and 1871, at specific dates, which it is superfluous to mention.
The act under which plaintiffs claim, though executed in 1836, was not recorded until 1874. It was in 1870 and in 1871 that Judge DeBlanc, as the agent of Miss Estelle Fontenelle, sold to the defendants the property in contest. The unrecorded sale in 1836 to Derbes was not binding on the defendants, who were not parties to it, and who could well ignore the same as fully as if it had never been passed. They could, there! ire, acquire, as they, did, a valid title to the property sold them. The proper recording of their sales entitled them to a preference over the plaintiffs.
This view of the case dispenses us from passing upon the motion to dismiss the bill of exceptions and the special defenses presented by the defendants and warrantor.
It is therefore ordered that the judgment appealed from be affirmed with costs.
Mr. Justice Poché recuses himself, having been of counsel.